           Case 2:19-cr-00369-DWA Document 136 Filed 02/23/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                     )
                                             )
              v.                             )      Criminal No. 19-369
                                             )
LAFON ELLIS                                  )
                                        Protective Order

          AND NOW on this ____ day of ____________, 2021 it is hereby ORDERED:

Cybergenetics shall, for sixty days from the date of this Order, make their source code for the

TrueAllele software so that it can be used on a personal computer, with a full keyboard and mouse.

          IT IS FURTHER ORDERED that the code needs to be “buildable” into a working

executable from the MATLAB IDE with all necessary libraries and working build instructions

provided. In addition, the Defense experts shall have the ability to install code analysis tools

necessary to evaluate the code.

          IT IS FURTHER ORDERED that the production shall be made to the Court, who will

disseminate it to the Defense and authorized experts who shall be bound by the terms of this Order.

          IT IS FURTHER ORDERED that the source code shall only be accessed by individuals

authorized under this Order. The individuals authorized under this Order shall not transfer or

transmit any copies of the source code to unauthorized individuals.

          IT IS FURTHER ORDERED that once this case has resolved, the original copy of the

source code provided to the Defense or its experts shall be returned to the Court and any additional

copies made by authorized individuals shall also be returned, deleted, or destroyed.

          IT IS FURTHER ORDERED that any person who willfully violates the terms of this Order

is subject to civil and criminal sanctions, in addition to any other remedy or proceeding allowed

by law.
        Case 2:19-cr-00369-DWA Document 136 Filed 02/23/21 Page 2 of 2




       If any parties deem it necessary, they may petition the Court for modifications of this

Protective Order.

                                           _________________________________
                                           Donetta W. Ambrose
                                           United States Senior District Judge
